[Cite as State ex rel. Brock v. McCafferty, 2011-Ohio-6484.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97316




                            STATE OF OHIO, EX REL.,
                               CLAUDE BROCK
                                                                     RELATOR

                                                      vs.

                      JUDGE BRIDGET MCCAFFERTY
                                                                 RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                           Writ of Prohibition
                                           Motion Nos. 448286
                                            Order No. 450135


        RELEASED DATE: December 13, 2011
FOR RELATOR

Claude Brock, pr se
Inmate #A-560-610
North Coast Correctional
  Treatment Facility
1800 S. Avon Belden Road
Grafton, OH 44044

ATTORNEY FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
Justice Center, 9th Fl.
1200 Ontario Street
Cleveland, Ohio 44113




MELODY J. STEWART, P.J.:

      {¶ 1} On September 15, 2011, the relator, Claude Brock, commenced this

mandamus action against the respondent, Judge Bridget McCafferty, to compel her to rule

on his motions for jail time credit, filed on December 7, 2010, and June 8, 2011, in the

underlying case, State v. Brock, Cuyahoga County Common Pleas Court Case No.

CR-513753. Brock sought seven days of credit according to his complaint. On October

5, 2011, the respondent’s successor judge, moved for summary judgment on the grounds
of mootness.1 Attached to the dispositive motion was a certified copy of a September 14,

2011 journal entry granting 14 days of jail time credit in the underlying case. Brock

never opposed the respondent’s motion. This establishes that the relator has received his

requested relief, a resolution of his subject motions, and that the action is, therefore,

moot. State ex rel. Corder v. Wilson (1991), 68 Ohio App. 3d 567, 589 N.E.2d 113.

       {¶ 2} Accordingly, the court grants the respondent’s motion for summary

judgment and denies the application for a writ of mandamus. Respondent to pay

       {¶ 3} costs.    The clerk is directed to serve upon the parties notice of this

judgment and

       {¶ 4} its date of entry upon the journal. Civ. R.58(B).

       Writ denied.




MELODY J. STEWART, PRESIDING JUDGE

JAMES J. SWEENEY, J., and
COLLEEN CONWAY COONEY, J., CONCUR.




       The motion for summary judgment recognized that Judge Michael Astrab is the successor to
       1


Judge McCafferty.